Citation Nr: 1456806	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-19 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the service member's death.

2.  Entitlement to service connection for cardiorespiratory arrest for accrued benefits purposes.

3.  Entitlement to service connection for herniation of the brainstem for accrued benefits purposes.

4.  Entitlement to service connection for "Mannington of Brain" for accrued benefits purposes.

5.  Entitlement to service connection for Gulf War disease for accrued benefits purposes.

6.  Entitlement to non-service connected death pension benefits.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Service member served on active duty for training (ACDUTRA) from July 1981 to November 1981, with additional periods of Reserve service that included a period of ACDUTRA from January 22, 1991, through February 4, 1991.  She died in April 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.

The appellant had a hearing before the undersigned in March 2014.  A transcript of the hearing has been associated with the service member's Virtual VA electronic claims file.

The Board has not only reviewed the service member's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for the cause of the service member's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service member died in April 2000.

2.  Affording the appellant the benefit of the doubt, the Board will presume that the service member and appellant had a valid marriage for VA benefits purposes at the time of her death.

3.  The evidence does not indicate that the service member had 90 days of active service during a period of war.

4.  At the time of the service member's death, she did not have any pending claims before VA.

5.  The appellant's claim for accrued benefits was made more than one year after the service member's death.



CONCLUSIONS OF LAW

1.  The criteria for establishing a claim for entitlement to non-service connected death pension benefits are not met.  38 U.S.C.A. §§ 1521, 1541, 1543 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.158, 3.271, 3.272, 3.273 (2014).

2.  The criteria for establishing a claim for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

As a result of a July 2010 VA notice letter, the appellant was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also informed him how VA determines the appropriate disability ratings and effective dates to be assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues on appeal during the hearing, obtained information concerning the appellant's financial status and the specifics of his contentions, and suggested the submission of evidence that would be beneficial to his claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  

The Board also concludes VA's duty to assist has been satisfied.  The service member's service treatment records are in the file.  Private records have been supplied by the appellant and no additional private records have been identified.  

VA has a duty to assist a claimant in the development of a claim.  In general this duty includes assisting a claimant in procuring existing evidence and obtaining additional medical evidence where indicated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As will be discussed in greater detail below, entitlement to non-service connected death pension benefits and accrued benefits are denied as a matter of law.  The Board therefore concludes that VA has no further duty to assist the appellant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Eligibility for Survivors' Benefits

The appellant contends that he is the surviving spouse of the service member and seeks VA compensation benefits.  He contends that the two were married in Panama in 1975.  

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include Disability and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1102, 1121, 1141, 1304, 1310, 1541 (West 2014); 38 C.F.R. §3.50(a) (2014).

Consequently, "surviving spouse" status is a threshold requirement for VA death benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2014).

VA will accept, for the purpose of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage or dissolution of a marriage, provided that the statement contains the date and place of the event and the full name and relationship of the other person to the claimant.  38 U.S.C.A. § 5124(a), (b) (West 2014); 38 C.F.R. § 3.204(a)(1) (2014).  However, VA shall require the types of evidence indicated in §§ 3.205 through 3.211 where: the claimant does not reside within a state; the claimant's statement on its face raises a question of its validity; the claimant's statement conflicts with other evidence of record; or, there is a reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation of the relationship in question.  38 C.F.R. § 3.204(a)(2) (2014).  

During his March 2014 Board hearing, the appellant reported that he was the surviving spouse of the service member, that they were married in 1975 in the Panama Canal Zone and that they remained married and lived together continuously until the service member's death.  Similarly, on a VA Form 21-534 submitted in February 2010, the appellant stated that he married the service member on November 27, 1975, at Cristobol in the Canal Zone, and remained married until the service member's death in April 2000.  The claims file also includes extensive evidence to support that the appellant and the service member were married for many years until the time of her death.  In that regard, the Board finds it highly significant that numerous service records of the service member indicate that the appellant was her spouse.  These records are over the course of many years.  In addition, the service member's death certificate indicated that she was married at the time of her death and the appellant was listed as her spouse.  The evidence of record demonstrates the appellant resides within a state, and there is nothing to indicate fraud or misrepresentation.  The evidence of record does not raise a question as to the validity of his statements, but rather supports them, as discussed above.  Accordingly, the Board finds that the appellant is the surviving spouse of the service member for VA benefits purposes.

Death Pension 

VA regulations indicate that a "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war as set forth in section 3.2.  38 C.F.R. § 3.1(e) (2014).  The Persian Gulf War has been designated a war period from August 2, 1990.  38 C.F.R. § 3.2 (2014).  Eligibility for pension benefits is dependent on the service member having active service for 90 days during a period of war.  38 C.F.R. § 3.3 (2014).  Active military, naval, and air service includes active duty, any periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in line of duty.  38 C.F.R. § 3.6(a) (2014).  

As will be discussed in greater detail in the remand below, the service member had ACDUTRA service in the Persian Gulf, primarily Bahrain, from January 24, 1991, through February 1, 1991.  Even assuming that the service member incurred a disease therein that subsequently led to her death, such a period would not satisfy the 90 day active service requirement for eligibility for pension purposes.  Otherwise, the evidence of record indicates periods of INACDUTRA; however, there is no evidence or suggestion of an injury being incurred during such periods to satisfy the requirements of 38 C.F.R. § 3.6(a).  The service member's period of ACDUTRA, from July 1981 to November 1981 did not occur during a period of war and may not be used for the purpose of evaluating eligibility for pension benefits.  As such, the Board concludes that eligibility for death pension benefits is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000 (a) (2014) (as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  Moreover, an "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  

In this case, in January 2010 the appellant submitted a claim that specifically requested entitlement to service connection for cardiorespiratory arrest, herniation of the brainstem, "Mannington of Brain," and Gulf War disease.  That said, the appellant's claims were not timely filed, as the service member passed away in April 2000 and the appellant filed his claim in January 2010.  

Moreover, the appellant has not claimed that the service member had any pending claims for benefits or otherwise suggested that there was evidence in the claims file at the date of her death establishing entitlement to benefits.

In Jones v. West, the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

A "claim for VA benefits pending on the date of death" is defined as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death."  38 C.F.R. § 3.1000(d)(5).  In this case, the service member did not file any claims for compensation benefits during her lifetime.  

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted as a matter of law.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to service connection for cardiorespiratory arrest for accrued benefits purposes is denied.

Entitlement to service connection for herniation of the brainstem for accrued benefits purposes is denied.

Entitlement to service connection for "Mannington of Brain" for accrued benefits purposes is denied.

Entitlement to service connection for Gulf War disease for accrued benefits purposes is denied.

Entitlement to non-service connected death pension benefits is denied.


REMAND

A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the service member's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the service member without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2014).

In this case and as discussed above, the Board will presume that the appellant and the service member married in November 1975 and lived together continuously until her death in April 2000.  As noted above, however, a surviving spouse is not typically one who remarries following the death of the service member.  Here, the appellant reported on a VA Form 21-534, submitted in February 2010, that after the service member's death he remarried in July 2002 and subsequently divorced in October 2010.

38 C.F.R. § 3.55 includes several exceptions to the remarriage disqualification.  Of specific relevance in this case, 38 C.F.R. § 3.55(a)(3) provides that, "On or after October 1, 1998, remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation [DIC], unless the Secretary determines that the divorce or annulment was secured through fraud or collusion."

As such, the appellant's reported remarriage in 2002 and subsequent divorce in 2010 would not serve as a bar to DIC benefits.  

As to the merits of the appellant's claim, he contends that the brain tumor the service member developed and led to her death was incurred during her service in Southwest Asia in 1991.  The appellant has submitted personnel records indicating that the service member served in Southwest Asia, specifically Saudi Arabia and Bahrain, from January 25, 1991, through February 1, 1991.  Another record confirms that the service member was on an annual tour of training (i.e. ACDUTRA) from January 22, 1991, through February 4, 1991.

The Board recognizes that significant health problems have been documented in certain veterans who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See, e.g., 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).  In that regard, the appellant submitted an internet article discussing the problems experienced by service members as a result of this service.  Although the Board acknowledges that the service member's brain tumor and associated health problems do not specifically fit into the criteria for undiagnosed illness or medically unexplained chronic multi-system illness outlined in 38 C.F.R. § 3.317, given the service member's relatively young age at death and the appellant's contentions, the Board concludes that a VA medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant provide a copy of his divorce decree from his marriage that reportedly ended in October 2010.

2.  Forward the claims file to an appropriate VA medical professional for a medical opinion regarding whether or not the service member's causes of death were incurred in or are otherwise related to military service, including specifically her service in Southwest Asia from January 24, 1991, through February 1, 1991.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The opinion provider must review all pertinent records associated with the claims file, should indicate that review, and opine as to the following: 

Is it at least as likely as not (50 percent or greater probability) that the cardiorespiratory arrest, herniation of brainstem, and meningioma of the brain that caused the service member's death were incurred in or are otherwise related to her military service, including specifically her service in Southwest Asia from January 24, 1991, through February 1, 1991?

It would be helpful if the opinion provider would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The opinion provider must provide the underlying reasons for any opinions provided.  If the opinion provider determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  Then readjudicate the appellant's claims.  If a full grant of the benefits requested is not afforded, issue a supplemental statement of the case (SSOC) to the appellant and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


